Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 18-20 objected to because of the following informalities:  The independent claim amendments recite visual “filed” rather than “field”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0116785 A1 (hereinafter Jarvis) in view of U.S. Patent Application Publication 2016/0147073 A1 (hereinafter Onda).
	Regarding claim 1, the limitation “An information processing apparatus comprising: circuitry configured to: set a frame as a superimposition location of content in a region corresponding to a surface of an object on a basis of a movement state of a user” is taught by Jarvis (Jarvis describes a system for presenting an image on a head 
	The limitation “set a frame as a superimposition location of content in a region corresponding to a surface of an object on a basis of a movement state of a user and on a basis of an angular velocity of a visual [field] of the user being within a predetermined range” is not explicitly taught by Jarvis (Jarvis, e.g. paragraph 38, teaches that the system receives vehicle operating information, and that the head up display receives information relating to the predicted speed and route of the vehicle, e.g. paragraph 53, in order to select an object that will be passed by the vehicle at substantially the same time that the transition or event occurs, e.g. paragraph 56.  While Jarvis teaches that the system receives vehicle operating information and predicts the speed and route of the vehicle, Jarvis does not explicitly teach that this is based on an angular velocity of a visual field of the user, per se.)  However, this limitation is taught by Onda (Onda describes a vehicle head up display system, e.g. abstract, which selectively overlays display items on the preceding vehicle subject to an annoyance value being 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jarvis’ head-up display system to include Onda’s annoyance based display technique in order to limit display of Jarvis’ overlays to objects which do not have a large lateral velocity within the vehicle’s field of view thereby reducing annoyance to the user.  
	The limitation “a display control unit that generates visual information for displaying the content in the region corresponding to the set frame” is taught by Jarvis (Jarvis additionally teaches that the vehicle includes the head up display which is controlled to display the image at the determined position, size, and/or skew, e.g. paragraphs 37, 38, 40-46.)
	Regarding claim 2, the limitation “a prediction unit that predicts the movement state including a traveling route and a traveling speed of a moving body in which the user rides” is taught by Jarvis (Jarvis teaches that the adjusted image position and size skew may be based on a predicted travel speed of the vehicle, e.g. paragraphs 49-53, as well as based on the predicted route of the vehicle, e.g. paragraph 53.  Jarvis also teaches selecting the object based on the predicted travel speed of the vehicle, e.g. paragraphs 56, 57.)
	Regarding claim 3, the limitation “a detection unit that detects the objects by analyzing an image obtained by imaging a scene in a traveling direction” is taught by Jarvis (Jarvis teaches that objects may be detected using a forward facing sensor, e.g. paragraphs 54-57.)
	Regarding claim 5, the limitation “the setting unit sets the frame on a basis of an angle of the surface of the object with respect to a traveling direction” is taught by Jarvis (Jarvis teaches that the image may be skewed according to the relative orientation of the selected object, e.g. paragraphs 58, 59, figure 7.)
	Regarding claim 7, the limitation “the setting unit sets the frame on a basis of time that the surface of the object is included in a visual field of the user obtained on a basis of the movement state” is taught by Jarvis (Jarvis teaches that object may be selected according to the speed of the vehicle and the distance to the object in order to select an object that the vehicle is expected to pass at substantially the same time that the transition or event occurs, e.g. paragraphs 56-57, i.e. setting the frame based on the time the surface will be included in the visual field of the user based on the movement state.)
Regarding claims 18-20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0116785 A1 (hereinafter Jarvis) in view of U.S. Patent Application Publication 2016/0147073 A1 (hereinafter Onda) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2014/0012674 A1 (hereinafter Piccionielli).
Regarding claim 4, the limitation “the setting unit sets the frame on a basis of … the surface of the object from respective positions including a first position on a movement route and a second position after a lapse of predetermined time” is taught by Jarvis (As discussed in the claim 1 rejection above, Jarvis teaches that the image may be adjusted to appear as if it is on the surface of a selected object based on the current distance to the object, e.g. paragraphs 54-59, and performs this at each display update, e.g. paragraph 45, i.e. setting the frame based on the surface of the object relative to a first position on a movement route.  Jarvis also teaches that object may be selected according to the speed of the vehicle and the distance to the object in order to select an object that the vehicle is expected to pass at substantially the same time that the transition or event occurs, e.g. paragraphs 56-57, i.e. setting the frame based on the surface of the object relative to a second position on the movement route after a predetermined lapse in time.)
	The limitation “the setting unit sets the frame on a basis of angles toward the surface of the object from respective positions including a first position on a movement route and a second position after a lapse of predetermined time” is not explicitly t aught by Jarvis (While Jarvis does set the frame based on the relative distance to the object at a first time and at a second time along a movement route according to a predetermined lapse in time as discussed above, and also does use a determined orientation of the object to adjust the image to match the skew of the object at the first point in time, e.g. paragraphs 58, 59, Jarvis does not explicitly teach considering the orientation at the later point in time when selecting an object for superimposing the image.)  However, this limitation is suggested by Piccionielli (Piccionielli, e.g. abstract, paragraphs 188-195, 205, 210, figures 13-15, teaches a heads-up billboard system wherein display of a virtual image is provided to a user via a heads-up display limited by a range of viewing angles and distances.  In the example of figures 13-15, the heads-up display is part of a vehicle windshield, where the viewing angle limits display of the virtual image to viewing locations where the billboard is still visible to the user through the windshield and capable of displaying the superimposed image, i.e. in figure 15A, the viewer’s line of sight no longer passes through the windshield.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jarvis’ head-up display system, including Onda’s annoyance based display technique, to include Piccionielli’s viewing angle range limits in order to select objects which will remain visible through the head-up display to the user at the time of the transition or event.  In the combination, Jarvis’ system would further limit selection of objects based on Piccionielli’s viewing angle range in addition to the speed of the vehicle, distance to the object, lateral movement velocity of the object, and time remaining until the transition or event, i.e. selecting an object which is being passed at substantially the same time as the transition or event occurs while still remaining in visible through the head-up display to the user.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0116785 A1 (hereinafter Jarvis) in view of U.S. Patent Application Publication 2016/0147073 A1 (hereinafter Onda) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2012/0206452 A1 (hereinafter Geisner).
Regarding claim 6, the limitation “the setting unit sets the frame on a basis of an exposed area of the surface of the object in a case where the surface of the object is blocked by another object in front” is not explicitly taught by Jarvis (Jarvis does not discuss how the system adjusts the image when there is another object occluding the selected surface.)  However, this limitation is taught by Geisner (Geisner describes a system for providing realistic occlusion for a see through augmented reality display, e.g. abstract, relying on data acquired by a forward facing detection system, e.g. paragraphs 42, 76, to detect occluding objects, e.g. paragraphs 44, 77, 87, 95, 96, and modify the displayed image data to correctly account for occlusions of virtual objects by real objects by only displaying the unoccluded portion of the virtual object, e.g. paragraphs 46, 77, 87, 97, 98.  As shown in the example of figures 7A and 7B, by only displaying the portions of the virtual dolphin which are not occluded by the real tree, it is apparent to the viewer that the dolphin is behind the tree, which improves realism as noted by Geisner, e.g. paragraph 2.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jarvis’ head-up display system, including Onda’s annoyance based display technique, to perform Geisner’s realistic occlusion technique in order to improve realism of the displayed image as taught by Geisner.  In the combined system, Jarvis’ forward facing sensor could be used to detect occluding objects and the image generator would modify the image to only display portions of the image which are not occluded by any detected occluding objects as taught by Geisner.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0116785 A1 (hereinafter Jarvis) in view of U.S. Patent Application Publication 2016/0147073 A1 (hereinafter Onda) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2018/0089899 A1 (hereinafter Piemonte).
	Regarding claim 8, the limitation “a light state detection unit that detects a state of light on the surface of the object, wherein the setting unit sets the frame on a basis of the state of light” is not explicitly taught by Jarvis (Jarvis does not address detecting a state of light on the surface of the object, and setting the frame on the basis of the state of light.)  However, this limitation is taught by Piemonte (Piemonte describes an augmented reality system for a moving vehicle, which includes presenting image data onto the detected objects in the scene, e.g. abstract, paragraphs 38-45.  Piemonte further teaches, e.g., paragraph 62, figure 8, that color and/or brightness of regions in the environment may be detected according to information collected from the vehicle sensors, and further that the virtual content may be moved to a different location and/or adjusted in color, intensity, or size in order to improve the visibility of the content for the user.  Piemonte teaches that performing this adaptation may avoid surfaces causing glare, or improve the contrast of the virtual content with respect to the region.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jarvis’ head-up display system, including Onda’s annoyance based display technique, to perform Piemonte’s virtual content adaptation technique in order to improve visibility of the virtual image content with respect to the surface onto which it is superimposed.  In the combined system, Jarvis’ forward facing sensors could be used to detect color and brightness information as taught by Piemonte, and the image generator would adjust the virtual image position, size, color, and/or intensity in order to improve the visibility of the content for the user.




Response to Arguments
Applicant’s arguments, see page 9, filed 11/12/21, with respect to 35 U.S.C. 101 rejection and 112(f) interpretations have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection and 112(f) interpretations have been withdrawn. 
Applicant’s arguments, see pages 9-11, filed 11/12/21, with respect to the rejection(s) of claim(s) 1-8, 18-20 under 35 U.S.C. 103 in view of Jarvis, Piccionielli, Geisner, and Piemonte have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jarvis, Onda, Piccionielli, Geisner, and Piemonte.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619